Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered October 30, 2000, convicting defendant, after a jury trial, of assault in the first degree, and sentencing her, as a second violent felony offender, to a term of 15 years, unanimously affirmed.
Defendant’s challenge to the court’s supplementary charge given in response to a note from the deliberating jury claiming an inability to reach a unanimous verdict is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the supplementary charge as a whole conveyed the proper principles, was sufficiently balanced, and was not coercive (see People v Ford, 78 NY2d 878 [1991]; People v Pagan, 45 NY2d 725 [1978]).
The record establishes that defendant’s predicate conviction was for a violent felony (see Penal Law § 70.02 [1] [c]; § 265.02 [4]) and contradicts her claim that she was improperly sentenced as a second violent felony offender. Concur — Tom, J.P., Mazzarelli, Ellerin, Lerner and Marlow, JJ.